Exhibit 10.1






REAL ESTATE PURCHASE AND SALE AGREEMENT
BETWEEN
LEX-GEN WOODLANDS, L.P.
AND
TC HOUSTON OFFICE DEVELOPMENT, INC.
CONCERNING PROPERTY COMMONLY
KNOWN AS 8800 TECHNOLOGY FOREST PLACE
IN THE WOODLANDS, TEXAS


--------------------------------------------------------------------------------




TABLE OF CONTENTS
PAGE
ARTICLE 1 Definitions    1
Section 1.1    Definitions    1
ARTICLE 2 Agreement; Purchase Price    6
Section 2.1    Agreement to Sell and Purchase    6
Section 2.2    Purchase Price    6
Section 2.3    Leaseback to Seller    7
ARTICLE 3 Deposit    7
Section 3.1    Deposit    7
ARTICLE 4 Survey and Title Commitment    8
Section 4.1    Title and Survey    8
ARTICLE 5 Inspection, Audit and Financing    9
Section 5.1    Study Period    9
Section 5.2    Notice to Proceed    10
Section 5.3    Confidentiality    10
Section 5.4    Reporting    12
Section 5.5    Assumption of Contracts    12
Section 5.6    Property Information    12


ARTICLE 6 Conditions Precedent, Casualty Damage or Condemnation
12

Section 6.1    Conditions Precedent Favoring Purchaser    12
Section 6.2    Conditions Precedent Favoring Seller    13
Section 6.3    Failure of a Condition    13
Section 6.4    Risk of Loss    14
Section 6.5    Condemnation    14


ARTICLE 7 Representations, Warranties and Covenants
15

Section 7.1    Purchaser’s Representations, Warranties and Covenants    15
Section 7.2    Seller’s Representations    18
Section 7.3    Seller’s Knowledge    20
Section 7.4    Notice of Breach    20


ARTICLE 8 Closing
20

Section 8.1    Closing Date    20
Section 8.2    Seller’s Deliveries    21
Section 8.3    Purchaser’s Deliveries    21
Section 8.4    Costs and Prorations    21
Section 8.5    Possession    23


ARTICLE 9 Real Estate Commission
23

Section 9.1    Commissions    23


--------------------------------------------------------------------------------




ARTICLE 10 Termination and Default
24

Section 10.1    Purchaser’s Default    24
Section 10.2    Seller’s Default    25
Section 10.3    Breach of Representations    25


ARTICLE 11 Miscellaneous
26

Section 11.1    Entire Agreement    26
Section 11.2    Binding On Successors and Assigns    26
Section 11.3    Assignment by Purchaser    26
Section 11.4    Waiver    26
Section 11.5    Governing Law    27
Section 11.6    Counterparts    27
Section 11.7    Notices    27
Section 11.8    Attorneys’ Fees    28
Section 11.9    Time Periods    28
Section 11.10    Modification of Agreement    28
Section 11.11    Further Instruments    28
Section 11.12    Descriptive Headings; Word Meaning    29
Section 11.13    Time of the Essence    29
Section 11.14    Section 1031 Exchange    29
Section 11.15    Construction of Agreement    29
Section 11.16    Limitations on Liability    30
Section 11.17    Severability    30
Section 11.18    No Recording    30
Section 11.20    No Implied Agreement    30
Section 11.21    Electronically Transmitted Signatures    31
Section 11.22    Press Releases    31


Exhibits
Exhibit A    -    Description of the Land
Exhibit B    -    Property Information
Exhibit C    -    Form of Deed
Exhibit D    -    Form of Bill of Sale and General Assignment
Exhibit E    -    Form of Assignment and Assumption Agreement
Exhibit F-1    -    General Terms of Long Term Lease Agreement
Exhibit F-2    -    General Terms of Short Term Lease Agreement
Exhibit G    -    Form of Commercial Lease




--------------------------------------------------------------------------------


    
REAL ESTATE PURCHASE AND SALE AGREEMENT
THIS REAL ESTATE PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered and
into as of the Effective Date (defined below) by and between LEX-GEN WOODLANDS,
L.P., a Delaware limited partnership (“Seller”) and TC HOUSTON OFFICE
DEVELOPMENT, INC., a Delaware corporation (“Purchaser”).
In consideration of the mutual promises hereinafter set forth and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE 1
Definitions
Section 1.1    Definitions. For purposes of this Agreement, capitalized terms
not otherwise defined herein have the meanings set forth below:
“Anti-Terrorism Laws” shall have the meaning set forth in Section 7.1(i).
“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form attached hereto as Exhibit E.
“Bill of Sale” shall mean a bill of sale and general assignment substantially in
the form attached hereto as Exhibit D.
“Building One” shall mean that certain single story building located on the Real
Property consisting of approximately 36,750 square feet.
“Building Two” shall mean that certain single story building located on the Real
Property consisting of approximately 29,600 square feet.
“Building Four” shall mean that certain three-story building located on the Real
Property consisting of approximately 128,400 square feet.
“Building Five” shall mean that certain two-story building located on the Real
Property consisting of approximately 60,000 square feet.
“Business Day” shall mean any day of the week other than (i) Saturday and
Sunday, (ii) a day on which banking institutions in Houston, Texas or the city
in which the Real Property is located are obligated or authorized by law or
executive action to be closed to the transaction of normal banking business, or
(iii) a day on which governmental functions in the Houston, Texas or the city in
which the Real Property is located are interrupted because of extraordinary
events such as hurricanes, power outages or acts of terrorism.
“Closing” shall mean the consummation of the purchase and sale of the Property
pursuant to the terms of this Agreement.
“Closing Date” shall have the meaning set forth in Section 8.1.
“Closing Statement” shall have the meaning set forth in Section 8.4(f).


--------------------------------------------------------------------------------


“Code” shall mean the Internal Revenue Code of 1986, and all amendments thereto
and all regulations issued thereunder.
“Confidential Information” means this Agreement and any of the Property
Information, whether the same are in electronic, pictorial, written or other
form, excluding, however any Property Information which is (i) published or
becomes available to the public other than as a result of a disclosure by
Purchaser in violation of this Agreement, (ii) currently in Purchaser’s
possession prior to the date of this Agreement, (iii) hereafter available to
Purchaser in whatever form or by whatever mode or medium on a non-confidential
basis from a source other than the Seller Parties, (iv) independently acquired
or developed by Purchaser or its agents, or (v) approved for release by Seller
in writing.
“Continuing Contract Notice” shall have the meaning set forth in Section 5.5.
“Contracts” shall mean all leases, licenses and occupancy agreements, and all
service, maintenance, operating, management and leasing contracts affecting the
Land or Improvements.
“Deed” shall mean a special warranty deed substantially in the form attached
hereto as Exhibit C.
“Deemed to know” (or words of similar import) shall have the following meaning:
(a) Purchaser shall be “deemed to know” of the existence of a fact or
circumstance to the extent that such fact or circumstance is disclosed by this
Agreement, the Documents, or any studies, tests, reports, or analyses prepared
by or for or otherwise obtained by or on behalf of Purchaser in connection with
the Property; and (b) Purchaser shall be “deemed to know” that a representation
or warranty of Seller is untrue, inaccurate or incorrect to the extent that this
Agreement, the Documents, or any studies, tests, reports or analyses prepared by
or for or otherwise obtained by or on behalf of Purchaser in connection with the
Property contains information which is inconsistent with such representation or
warranty.
“Deposit” shall have the meaning set forth in Section 3.1(a).
“Designated Seller Representative” shall mean Jim Tessmer, Vice President of
Finance and Accounting.
“Documents” shall mean all documents, studies and reports applicable to the
Property or any portion thereof and made available to Purchaser or its agents
prior to Closing, including the Title Commitment, the Title Documents, the
Survey and environmental, engineering and soils reports.
“Dollars” and the sign “$” mean the lawful money of the United States of
America.
“Effective Date” means the date underneath the signature of Seller and Purchaser
on the signature page of this Agreement; provided, however, if such dates are
different, the latest of such dates shall be the Effective Date.
“Escrow Agent” shall mean the Title Company.
“Extended Study Period” shall have the meaning set forth in Section 5.1(b).
“Extension Fee” shall have the meaning set forth in Section 5.1(b).
“Hazardous Materials” shall mean any substance which is or contains: (i) any
“hazardous substance” as now or hereafter defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Section 9601 et seq.) or any regulations promulgated thereunder; (ii)


--------------------------------------------------------------------------------


any “hazardous waste” as now or hereafter defined in the Resource Conservation
and Recovery Act (42 U.S.C. Section 6901 et seq.) or regulations promulgated
thereunder; (iii) any substance regulated by the Toxic Substances Control Act
(15 U.S.C. Section 2601 et. seq.); (iv) gasoline, diesel fuel or other petroleum
hydrocarbons; (v) asbestos and asbestos containing materials, in any form,
whether friable or nonfriable; (vi) polychlorinated biphenyls; (vii) radon gas;
(viii) mold, mildew, fungus or other potentially dangerous organisms; and (ix)
any additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic under any laws, ordinances, statutes, codes,
rules, regulations, agreements, judgments, orders and decrees now or hereafter
enacted, promulgated, or amended, of the United States, the states, the
counties, the cities or any other political subdivisions in which the Real
Property is located and any other political subdivision, agency or
instrumentality exercising jurisdiction over the owner of the Real Property, the
Real Property or the use of the Real Property relating to pollution, the
protection or regulation of human health, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste
into the environment (including ambient air, surface water, ground water or land
or soil).
“Improvements” shall mean all buildings, structures and other improvements
situated upon the Land and any fixtures, systems and facilities owned by Seller
and located on the Land, including, but not limited to Building One, Building
Two, Building Four and Building Five.
“Initial Study Period” shall mean the period commencing on the Effective Date
and ending at 5:00 p.m., Houston, Texas time, on the date that is sixty (60)
days after the Effective Date.
“Intangible Property” shall mean all of Seller’s right, title and interest, if
any, in all intangible assets relating to the Land, Improvements or Personal
Property, including all of Seller’s right, title and interest, if any, in all
(a) warranties and guaranties relating to the Land, Improvements or Personal
Property, (b) all licenses, permits and approvals relating to the Land,
Improvements or Personal Property, (c) all contract rights relating to the Land,
Improvements or Personal Property, and (d) all plans and specifications relating
to the Land, Improvements or Personal Property, in each case to the extent that
Seller may legally transfer the same.
“Land” shall mean the land described on Exhibit A attached hereto, together with
all of Seller’s right, title and interest, if any, in and to (a) any and all
appurtenances belonging or appertaining thereto; (b)  any and all appurtenant
easements or rights of way affecting said real property and any of Grantor’s
rights to use same; (c) any and all rights of ingress and egress to and from
said real property and any of Seller’s rights to use same; (d) all minerals,
oil, gas, and other hydrocarbon substances thereon, (e) any and all utility
rights, capacities and reservations, credits for development fees, tap fees,
impact fees and other such fees, owned by Seller relating or attributable to
such real property and the improvements thereon; and (f) all right, title and
interest of Seller, if any, in and to (i) any and all roads, streets, alleys and
ways (open or proposed) affecting, crossing, fronting or bounding said real
property, including any awards made or to be made relating thereto including,
without limitation, any unpaid awards or damages payable by reason of damages
thereto or by reason of a widening of or changing of the grade with respect to
same, (ii) any and all strips, gores or pieces of property abutting, bounding or
which are adjacent or contiguous to said real property (whether owned or claimed
by deed, limitations or otherwise), (iii) any and all air rights relating to
said real property and (iv) any and all reversionary interests in and to said
real property; provided, however, with respect to the rights and interests
described in (a) through (f) directly above, Grantor is hereby only granting,
selling and conveying any of Grantor’s right, title and interest in and to same
without warranty (whether statutory, express or implied), including, without
limitation, the warranties in §5.023 of the Texas Property Code (or its
successor).
“Lease” shall mean either the Short Term Lease or the Long Term Lease, as the
case may be.


--------------------------------------------------------------------------------


“Long Term Lease” shall mean that certain Lease Agreement containing the
material terms set forth in Exhibit F-1 attached hereto.
“Long Term Leased Premises” shall have the meaning set forth in Exhibit F-1.
“Material Casualty” shall have the meaning set forth in Section 6.4.
“Material Taking” shall have the meaning set forth in Section 6.5.
“Notice to Proceed” shall mean a written notice from Purchaser to Seller that
Purchaser has concluded its inspections of the Property and has elected to
proceed towards the Closing and purchase the Property pursuant to the terms of
this Agreement.
“Owner’s Title Insurance Policy” shall have the meaning set forth in Section
4.1(a).
“Permitted Exceptions” shall mean: (a) zoning, subdivision, building and other
land use laws and regulations applicable to the Property; (b) all matters,
whether or not of record, that arise out of the actions of Purchaser or its
agents, representatives or contractors; (c) the lien of real estate taxes and
assessments for the year of Closing and subsequent years, not yet due and
payable, subject to adjustment as provided herein; (d) the Long Term Lease or
the Short Term Lease, as applicable; and (e) all matters shown on or referenced
in the Title Commitment (other than Seller Mortgages) or the Survey, such state
of facts as would be disclosed by a physical inspection of the Real Property or
an ALTA “as-built” survey of the Real Property as of the Title Objection Date,
and all other matters affecting title to the Real Property as to which Purchaser
has actual knowledge or is deemed to know as of the Title Objection Date, except
in all circumstances for those matters as to which, in accordance with Section
4.1: (i) Purchaser makes a written objection on or before the Title Objection
Date, and Seller elects to cure; and (ii) all Seller Mortgages.
“Person” shall mean any individual, estate, trust, partnership, limited
liability company, limited liability partnership, corporation, governmental
agency or other legal entity and any unincorporated association.
“Personal Property” shall mean all furniture, equipment, machinery, generators,
inventories, supplies, signs and other tangible personal property, if any, owned
by Seller and installed, located or situated on or used in connection with the
operation of the Improvements, subject to depletions, replacements and additions
in the ordinary course of business, but excluding all (i) materials relating to
Seller’s marketing efforts for the sale of the Property, including
communications with other potential purchasers, (ii) projections and other
internal memoranda or materials, (iii) appraisals, budgets, Seller’s strategic
plans for the Property, internal analyses (including Seller’s analyses with
respect to its leasing of space in the Property), computer software, and
submissions relating to Seller’s obtaining of internal authorizations, (iv)
attorney and accountant work product, and all other materials subject to any
legal privilege in favor of Seller and (v) furniture, trade fixtures,
cubicles/work stations, computers and scientific equipment located in or
situated on and used in connection with the business operations of Seller and/or
its affiliates at the Property (all of the items excluded under (i) through (vi)
above being collectively, “Excluded Items”).
“Post-Closing Claim Cap” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00).
“Post-Closing Claim Floor” shall have the meaning set forth in Section 10.3.
“Property” shall mean, collectively, the Real Property, the Personal Property,
and the Intangible Property.


--------------------------------------------------------------------------------


“Proposal” shall mean the proposal for the work to repair hail damage sustained
to a portion of the Property, a copy of which shall be provided by Seller to
Purchaser within ten (10) days following the Effective Date.
“Purchase Price” shall mean the purchase price for the Property as specified in
Section 2.2.
“Purchaser Broker” shall have the meaning set forth in Section 9.1.
“Purchaser Title Objections” shall have the meaning set forth in Section 4.1(b).
“Purchaser’s Surviving Obligations” shall mean Purchaser’s obligations under
Sections 5.1, 5.3, 9.1, 11.8 and 11.18 of this Agreement
“Real Property” shall mean, collectively, the Land and the Improvements.
“Seller Broker” shall have the meaning set forth in Section 9.1.
“Seller Mortgages” shall mean any and all any monetary liens arising by or
through Seller or its authorized agents and encumbering the Property or any
portion thereof, including, without limitation, any mortgage or deed of trust
granted or assumed by Seller.
“Seller Parties” shall mean Seller and its shareholders, agents, officers,
directors, trustees, advisors, managers, members, employees and counsel.
“Seller Representations” shall mean the representations and warranties of Seller
expressly set forth in Section 7.2.
“Seller’s Title Election Period” shall have the meaning set forth in Section
4.1(b).
“Short Term Lease” shall mean that certain Lease Agreement containing the
material terms set forth in Exhibit F-2 attached hereto.
“Short Term Leased Premises” shall have the meaning set forth in Exhibit F-2.
“Study Period” shall mean the Initial Study Period, as same may be extended by
the Extended Study Period.
“Surveyor” shall have the meaning set forth in Section 4.1(a).
“Title Company” shall mean Fidelity National Title Agency, Inc., having an
office address at 1900 West Loop South, Suite 200, Houston, Texas 77027,
Attention: Sam Smith.
“Title Documents” shall mean all documents referred to in the Title Commitment.
“Title Objection Date” shall mean the date that is twenty (20) days before the
end of the Study Period.
“Title Objection Notice” shall have the meaning set forth in Section 4.1.
“Utility Deposits” shall mean all deposits made by or on behalf of Seller with
the Persons providing water, sewer, gas, electricity, telephone and other
utilities to the Real Property.


--------------------------------------------------------------------------------


ARTICLE 2
Agreement; Purchase Price
Section 2.1    Agreement to Sell and Purchase. Subject to the terms and
provisions hereof, Seller agrees to sell the Property to Purchaser, and
Purchaser agrees to purchase the Property from Seller.
Section 2.2    Purchase Price. The Purchase Price for the Property shall be
Twenty-One Million Two Hundred Thousand and No/100 Dollars ($21,200,000.00).
Subject to the adjustments and apportionments as hereinafter set forth, the
Purchase Price shall be paid on the Closing Date by wire transfer of immediately
available federal funds.
Section 2.3    Leaseback to Seller. At Closing, subject to the following,
Purchaser shall lease a portion of the Property back to Seller pursuant to the
Long Term Lease or the Short Term Lease, as applicable. Seller and Purchaser
shall use their respective good faith efforts to mutually agree, prior to the
expiration of the Study Period, as to (i) the form of the Long Term Lease, which
form of Long Term Lease shall incorporate the material terms set forth in
Exhibit F-1 attached hereto, or alternatively, at Purchaser’s election, (ii) the
form of Short Term Lease, which form of Short Term Lease shall incorporate the
material terms set forth in Exhibit F-2 attached hereto; provided, however, if
Purchaser and Seller are unable, using their respective good faith efforts, to
agree upon the form of Long Term Lease, or the form of Short Term Lease, as
applicable, prior to the expiration of the Study Period, the form of Short Term
Lease shall be the form of Commercial Lease attached hereto as Exhibit G (with
the material terms set forth in Exhibit F-2 attached hereto incorporated
therein), and Seller and Purchaser shall execute and deliver same at Closing.
Upon Purchaser’s and Seller’s agreement as to the form of the Long Term Lease,
or the form of the Short Term Lease (to the extent the form of Short Term Lease
is other than the form of Commercial Lease attached hereto as Exhibit G), as
applicable, Seller and Purchaser shall amend this Agreement in writing (the
“Lease Amendment”), wherein the parties shall approve the form of the Long Term
Lease, or the form of the Short Term Lease, as applicable, as an exhibit to said
Lease Amendment.
ARTICLE 3
Deposit
Section 3.1    Deposit.
(a)    No later than the third (3rd) Business Day following the Effective Date,
Purchaser shall deposit Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) (the “Deposit”) with Escrow Agent. The Deposit shall be held in a
segregated, federally insured “money market” account and all interest thereon
shall be for the benefit of Purchaser, except to the extent the Deposit is
released to Seller, in which event such interest shall be for the benefit of
Seller. The Deposit shall be applied to the Purchase Price if the Closing
occurs. In the event that the Closing does not occur by the Closing Date, the
Deposit shall be disbursed as provided herein. If Purchaser fails to deliver the
Deposit to Escrow Agent within such three (3) Business Days, Seller may
terminate this Agreement by written notice to Purchaser at any time after such
three (3) Business Days’ time period but prior to Purchaser depositing the
Deposit with Escrow Agent, in which event the parties hereto shall have no
further obligations hereunder, except for Purchaser’s Surviving Obligations or
any other provisions of this Agreement that expressly survive termination.
(b)    Notwithstanding anything in this Agreement to the contrary, One Hundred
and No/100 Dollars ($100.00) of the Deposit is delivered to the Escrow Agent for
delivery by the Escrow Agent to Seller as “Independent Contract Consideration”,
and the Deposit is reduced by the amount of the Independent Contract


--------------------------------------------------------------------------------


Consideration so delivered to Seller, which amount has been bargained for and
agreed to as consideration for Seller’s execution and delivery of this
Agreement.
ARTICLE 4
Survey and Title Commitment
Section 4.1    Title and Survey.
(a)    Seller, at its expense, shall obtain and deliver to Purchaser within ten
(10) days after the Effective Date, a current, effective commitment for title
insurance (the “Title Commitment”) issued by the Title Company, wherein the
Title Company shall commit to issue to Purchaser a standard Texas form of
owner’s title insurance policy (the “Owner’s Title Insurance Policy”) in the
amount of the Purchase Price, naming Purchaser as the proposed insured, and
accompanied by copies of all documents referred to in the Title Commitment.
Seller has previously obtained an on-the-ground survey of the Property prepared
in accordance with the Texas Surveyors Association Standards and Specifications
for a Category IA, Condition II survey (including field notes) or a current ALTA
land title survey of the Property (meeting the Minimum Standard Survey
Requirements applicable to improved property as adopted by ALTA and ASCM) (as
applicable, the “Survey”) (the “Surveyor”). Purchaser, at Purchaser’s expense,
shall have the right to cause the Surveyor to update the Survey. The Survey, and
any revisions thereto, shall be promptly delivered to Seller upon Purchaser’s
receipt of same.
(b)    Purchaser shall have until the Title Objection Date to give Seller a
written notice (the “Title Objection Notice”) that sets forth any objections
that Purchaser has to title or survey matters affecting the Property (the
“Purchaser Title Objections”); provided, however, Purchaser shall have no right
to object to any of the matters set forth within subsections (a) through (d) of
the definition of Permitted Exceptions. Seller shall have five (5) business days
from its receipt of the Title Objection Notice (“Seller’s Title Election
Period”) to give Purchaser notice as to whether Seller elects to use reasonable
efforts to cure the Purchaser Title Objections by the Closing Date. If Seller
fails to give Purchaser written notice of such election before the end of
Seller’s Title Election Period, Seller shall be deemed to have elected not to
attempt to cure the Purchaser Title Objections. If Seller elects or is deemed to
have elected not to attempt to cure any one or more of the Purchaser Title
Objections, such Purchaser Title Objections shall constitute Permitted
Exceptions and Purchaser shall have until the end of the Study Period to
determine whether to take title to the Property subject to such matters or to
terminate this Agreement in accordance with Section 5.2. If Seller elects to use
reasonable efforts to cure any one or more of the Purchaser Title Objections,
Seller shall have until the Closing Date to complete such cure, failing which
Purchaser shall have the option of either accepting the title as it then is or
terminating this Agreement. If Purchaser elects to terminate this Agreement in
accordance with the immediately preceding sentence, (i) the Deposit (including
the Extension Fee) shall be returned to Purchaser, and (ii) except for
Purchaser’s Surviving Obligations or any other provisions of this Agreement that
expressly survive termination, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder. Notwithstanding the
foregoing, all Seller Mortgages will be satisfied by Seller on or prior to the
Closing Date or, if not so satisfied, shall be satisfied at Closing out of the
proceeds otherwise payable to Seller such that none of the Seller Mortgages
shall constitute Permitted Exceptions.
(c)    Purchaser shall be entitled to request that the Title Company provide
such endorsements (including the deletion of the standard printed survey
exception from the Owner’s Title Insurance Policy, except for “shortages in
area”) to the Owner’s Title Insurance Policy as Purchaser may reasonably
require, provided (i) such endorsements or amendments shall be at no cost to,
and shall impose no additional liability on, Seller, (ii) Purchaser’s
obligations under this Agreement shall not be conditioned upon its ability to
obtain such endorsements and, if Purchaser is unable to obtain such
endorsements, Purchaser shall nevertheless be


--------------------------------------------------------------------------------


obligated to proceed to close the transactions contemplated hereby without
reduction of or set off against the Purchase Price, (iii) the Closing shall not
be delayed as a result of Purchaser’s request, and (iv) Purchaser shall have the
right to substitute a different title company to serve as Title Company
hereunder if the substitute title company will provide Purchaser with title
insurance endorsements or other coverage that the Title Company originally named
herein otherwise refuses to issue; provided that (A) Purchaser shall be solely
responsible for all costs and expenses associated with such substitution, (B)
the Closing Date shall not be extended or delayed to accommodate such
substitution and (C) Seller shall incur no additional obligations and/or
expenses in connection therewith.
ARTICLE 5
Inspection, Audit and Financing
Section 5.1    Study Period.
(a)    During the Initial Study Period, Purchaser, personally or through its
authorized agent or representative, shall be entitled upon reasonable advance
notice to Seller to enter upon the Property during normal business hours and
shall have the right to make such investigations, including appraisals,
engineering studies, soil tests, environmental studies and underwriting
analyses, as Purchaser deems necessary or advisable, subject to the following
limitations: (a) such access shall not violate any law or agreement to which
Seller is a party or otherwise expose Seller to a material risk of liability;
(b) Purchaser shall give Seller written notice at least twenty-four (24) hours
before conducting any inspections, and a representative of Seller shall have the
right to be present when Purchaser or its representatives conducts its or their
investigations on the Property; (c) neither Purchaser nor its representatives
shall unreasonably interfere with the use, occupancy or enjoyment of the
Property by Seller or its respective employees, contractors, customers or
guests; (d) neither Purchaser nor its agents shall damage the Property or any
portion thereof; (e) unless Seller agrees otherwise, before Purchaser or its
agents enter onto the Property, Purchaser shall deliver to Seller a certificate
of insurance naming Seller as an additional insured, evidencing commercial
general liability insurance (including property damage, bodily injury and death)
issued by an insurance company having a rating of at least “A-VII” by A.M. Best
Company, with limits of at least $2,000,000 per occurrence for bodily or
personal injury or death and $5,000,000 aggregate per location; (f) Purchaser
shall: (i) use reasonable efforts to perform all on-site due diligence reviews
on an expeditious and efficient basis; and (ii) indemnify, hold harmless and
defend the Seller Parties against, and hold the Seller Parties harmless for,
from and against, all loss, liability, claims, costs (including reasonable
attorneys’ fees), liens and damages resulting from or relating to the activities
of Purchaser or its agents under this paragraph; provided, however, Seller shall
use its good faith efforts to provide written notice to Purchaser of (1) any
physical damage to the Property or (2) any claims incurred by Seller as a result
of Purchaser’s inspections on the Property within ten (10) days after Seller’s
discovery of such physical damage or claims, and (g) without Seller’s prior
written consent, which Seller may give or withhold in its reasonable discretion,
Purchaser shall not conduct any Phase II exams, soil borings or other invasive
tests on or around the Property. The foregoing indemnification obligation shall
not extend to, and Purchaser shall not be liable to Seller for (x) any claims,
liens, actions, suits, proceedings, costs, expenses, damages or other
liabilities to the extent arising from the negligence or willful misconduct of
the Seller Parties, or (y) loss of value or similar damages which may result
from Purchaser’s discovery of an adverse environmental or other condition during
the course of its inspection of the Property. The foregoing indemnification
obligation shall survive the Closing or earlier termination of this Agreement.
Notwithstanding the foregoing, Purchaser shall only be obligated to restore any
damage caused by such investigations if the Closing does not occur pursuant to
the terms hereof, provided that Purchaser shall be obligated to restore any
damage in the Long Term Leased Premises or the Short Term Leased Premises, as
applicable, caused by Purchaser’s investigations regardless of whether the
Closing occurs. Purchaser’s obligation to repair shall survive the Closing or
earlier termination of this Agreement. Notwithstanding


--------------------------------------------------------------------------------


anything in this Agreement to the contrary, Seller and Purchaser acknowledge and
agree that to the extent Purchaser is entitled to a refund of the Deposit
pursuant to the terms hereof, a portion of the Deposit reasonably necessary for
Purchaser to satisfy its repair obligations set forth in this Section 5.1(a), as
determined by Seller and Purchaser in their mutual and reasonable discretion,
shall be withheld by the Escrow Agent for the sole purpose of satisfying such
repair obligations, and such withheld portion shall be released to Purchaser
upon Purchaser’s satisfaction of such repair obligations. Further, during the
Study Period, Seller agrees to make available to Purchaser, or to its duly
authorized agents or representatives, copies of all applicable books and
records, contracts and other relevant, material documents relating to the
Property and the operation and maintenance thereof, to the extent that such
materials are in Seller’s possession or control and do not constitute Excluded
Items. Such items may be examined at all reasonable times during normal business
hours upon prior reasonable notice to Seller.
(b)    Purchaser shall have the right to extend the Initial Study Period for
thirty (30) days (the “Extended Study Period”) by (i) delivering written notice
to Seller prior to the expiration of the Initial Study Period, and (ii)
depositing with the Title Company, prior to the expiration of the Initial Study
Period, an amount equal to One Hundred Fifty Thousand and No/100 Dollars
($150,000.00) (the “Extension Fee”), which Extension Fee shall be added to the
Deposit for all purposes hereunder; provided, however, except as expressly
provided in this Agreement, the Extension Fee shall be non-refundable in the
event this Agreement is terminated.
Section 5.2    Notice to Proceed. Subject to the terms and provisions of Section
2.3 hereof, if Purchaser has elected to proceed with this Agreement, Purchaser
shall send Seller the Notice to Proceed on or prior to the expiration of the
Study Period, in which case, Purchaser shall have waived its right to terminate
this Agreement and shall be obligated to purchase the Property in accordance
with the terms hereof. If Purchaser fails to send a Notice to Proceed on or
prior to the expiration of the Study Period, this Agreement shall automatically
terminate and thereupon (i) the Deposit shall be returned to Purchaser, and (ii)
except for Purchaser’s Surviving Obligations or any other provisions of this
Agreement that expressly survive termination, Seller and Purchaser shall have no
further obligations or liabilities to each other hereunder.
Section 5.3    Confidentiality.
(a)    Prior to Closing, Purchaser shall hold all Confidential Information in
confidence and shall not disclose or permit the disclosure of the Confidential
Information to any Person without Seller’s prior written consent. Purchaser
further agrees that, before the Closing, Purchaser will use the Confidential
Information only for purposes of evaluating the Property in connection with its
purchase thereof in accordance with the terms of this Agreement. Prior to the
Closing, Purchaser shall not disclose the transaction contemplated hereby or the
Confidential Information to any Person, other than to such of its employees,
officers, directors, attorneys, accountants, architects, partners, consultants,
clients, affiliates, advisors and prospective lenders who (i) have a need to
review the Confidential Information for the purpose of advising Purchaser on the
suitability of the Property for purchase, (ii) have been informed of the
confidential nature of such information and (iii) have agreed to be bound by the
terms of this Agreement. Purchaser shall ensure that all persons to whom it
discloses the Confidential Information shall keep the same confidential in
accordance with the terms of this Agreement. In any event, Purchaser shall be
responsible for any breach of this Agreement by any of its employees, officers,
directors, attorneys, accountants, architects, partners, consultants, clients,
affiliates, advisors or prospective lenders.
(b)    Notwithstanding the above terms, to the extent Purchaser is required to
disclose the Confidential Information by law, regulation or stock exchange rule
or pursuant to a subpoena, court order or other legal proceeding, Purchaser
shall notify Seller (both by telephone and in writing) within one (1) Business
Day of its knowledge of such legally required disclosure. Purchaser shall
cooperate (at no material


--------------------------------------------------------------------------------


cost to Purchaser) with Seller’s counsel in any appeal or challenge to such
disclosure made by Seller. If no protective order or similar relief is obtained,
Purchaser shall (i) disclose only that portion of the Confidential Information
that it is legally obligated to disclose, (ii) exercise reasonable efforts to
obtain reliable assurances that the disclosed information will be kept
confidential and (iii) exercise reasonable efforts to provide Seller with a copy
of the information to be disclosed before the same is given to any third party.
In addition, and notwithstanding anything to the contrary in this Agreement,
Purchaser may disclose any portion of the Confidential Information that is
generally available to the public, other than any portion of the Confidential
Information that becomes available to the public as a result of a previous
disclosure by Purchaser in violation of this Agreement.
(c)    If this Agreement is terminated, then within three (3) Business Days
following Seller’s request, (i) Purchaser shall promptly destroy or deliver to
Seller all originals of the Confidential Information (or portions thereof
requested by Seller), which is in tangible form, and (ii) Purchaser shall
destroy all copies, extracts, summaries and compilations thereof and references
thereto which are in Purchaser’s notes, documents, databases or other records
(whether prepared by Purchaser or by Seller), and in either case Purchaser will
certify to the Seller by written affidavit that it has done so.
(d)    Purchaser acknowledges that the Confidential Information is of a special,
unique, unusual, extraordinary and intellectual character and that the Seller’s
interest in the Confidential Information may be irreparably injured by
disclosure of such Confidential Information in violation of this Agreement.
Purchaser further acknowledges and agrees that money damages would not be a
sufficient remedy for any breach of Section 5.3 of this Agreement by it and
that, in addition to all other remedies available at law or in equity, Seller
shall be entitled to specific performance or injunctive or other equitable
relief as a remedy for any breach or potential breach by Purchaser of Section
5.3 of this Agreement and further agrees to waive any requirement for the
securing or posting of any bond in connection with such remedy.
The provisions of this Section 5.3 shall survive the termination of this
Agreement.
Section 5.4    Reporting. In the event Purchaser’s due diligence reveals any
condition of the Property that in Purchaser’s judgment requires disclosure to
any governmental agency or authority, Purchaser shall immediately notify Seller
thereof. In such event, Seller, and not Purchaser or anyone acting on
Purchaser’s behalf, shall make such disclosures as Seller deems appropriate.
Section 5.5    Assumption of Contracts. On or prior to the last day of the Study
Period, Purchaser shall give notice to Seller of any Contracts Purchaser elects
to have continue after Closing (the “Continuing Contract Notice”), and such
Contracts, if assignable by Seller, shall be assigned to and assumed by
Purchaser at Closing pursuant to the Assignment and Assumption Agreement. All
Contracts as to which Purchaser does not timely give a Continuing Contract
Notice shall be terminated by Seller at no cost or liability to Purchaser by
Seller sending a termination notice to the applicable service provider on or
before the Closing Date, it being understood and agreed that the actual
effective date of the termination may not occur until after the Closing (in
which event, such Contract shall be assigned to Purchaser, but subject to the
termination notice). Prior to the expiration of the Study Period, Seller shall
provide notice to Purchaser within a reasonable time following (i) Seller’s
modification, extension or amendment of any existing Contracts that materially
affect the Property and/or (ii) Seller’s entry into any new Contracts that
materially affect the Property; provided, however, any such modified, extended,
amended, or new Contracts must be, at Purchaser’s option, terminable by
Purchaser on a post-Closing basis at no cost or liability to Purchaser, or fully
performed by Seller on or before the Closing Date. Seller shall use its
reasonable efforts to have as many of such Contracts terminated on or prior to
the Closing Date as reasonably practical. Following the expiration of the Study
Period, Seller will not, without the prior written consent of Purchaser (which
consent may be withheld in Purchaser’s sole discretion), (a) enter into any
Contract that will not be fully performed by Seller on or before


--------------------------------------------------------------------------------


the Closing Date, or (b) amend, modify or supplement any existing Contract in
any material respect (except to the extent Seller is obligated to terminate any
of the same pursuant to the terms hereof).
Section 5.6    Property Information. Within five (5) days after the Effective
Date, to the extent Seller has not previously provided same to Purchaser, Seller
shall provide Purchaser with copies of the documents and information more
particularly described in Exhibit B attached hereto, to the extent same are
within Seller’s possession or control and pertain to the Property (collectively,
the “Property Information”). Purchaser acknowledges and agrees that such
Property Information is being provided to Purchaser without representations or
warranties of any kind.
ARTICLE 6
Conditions Precedent, Casualty Damage or Condemnation
Section 6.1    Conditions Precedent Favoring Purchaser.
(a)    In addition to any other conditions precedent in favor of Purchaser as
may be expressly set forth elsewhere in this Agreement, Purchaser’s obligations
under this Agreement are subject to the timely satisfaction of the conditions
set forth in this Section 6.1 on or before the Closing Date, or such earlier
date as is set forth below. Each condition may be waived in whole or in part
only by written notice of such waiver from Purchaser to Seller.
(i)    Seller shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by Seller
prior to or at the Closing.
(ii)    On the Closing Date, the representations of Seller set forth in Section
7.2 shall be true, complete and accurate in all material respects, subject to:
(1) changes that: (y) are caused by the acts or omissions of Purchaser or its
agents or affiliates; or (z) are a result of the operation of the Property in
the normal course of business since the date hereof and in accordance with the
terms of this Agreement and do not, individually or in the aggregate, have a
material adverse effect on the value or operation of the Property; and (2)
casualty or condemnation (which shall be governed by Sections 6.4 and 6.5,
respectively).
(iii)    On the Closing Date, title to the Property shall be conveyed to
Purchaser, subject only to the Permitted Exceptions.
(iv)    As of the Closing Date, the work more particularly described in the
Proposal shall have been performed in all material respects.
(b)    Subject to Purchaser’s right to terminate this Agreement prior to the
expiration of the Study Period in accordance with the terms of Section 5.2,
Purchaser acknowledges and agrees that its obligation to perform under this
Agreement is not contingent upon Purchaser’s ability to obtain any (i)
governmental or quasi-governmental approval of changes or modifications in use
or zoning, or (ii) modification of any existing land use restriction, or (iii)
consents to assignments of any service contracts or other agreements which
Purchaser requests, or (iv) endorsements to the Owner’s Title Insurance Policy,
or (v) financing for acquisition of the Property.
Section 6.2    Conditions Precedent Favoring Seller. In addition to any other
condition precedent in favor of Seller as may be expressly set forth elsewhere
in this Agreement, Seller’s obligations under this Agreement are expressly
subject to the timely satisfaction of the conditions set forth in this Section
6.2 on


--------------------------------------------------------------------------------


or before the Closing Date, or such earlier date as is set forth below. Each
condition may be waived in whole or part only by written notice of such waiver
from Seller to Purchaser.
(a)    Purchaser shall have performed and complied in all material respects with
all of the terms of this Agreement to be performed and complied with by
Purchaser prior to or at the Closing.
(b)    On the Closing Date, the representations of Purchaser set forth in
Section 7.1 shall be true, accurate and complete in all material respects.
Section 6.3    Failure of a Condition.
(a)    To the extent that (i) any condition set forth in Section 6.1(a) above is
not satisfied and is not waived by Purchaser, or (ii) any condition set forth in
Section 6.2 above is not satisfied and is not waived by Seller, on or as of the
Closing Date, except as set forth in Article 10 to the extent such condition was
not satisfied as a result of a default (in which event Article 10 shall govern),
the sole right of Purchaser or Seller, as the case may be, shall be either to
(a) terminate this Agreement by delivering written notice of such termination to
the other party on or prior to the Closing, in which event the Deposit
(including the Extension Fee) shall be returned to Purchaser, and except for
Purchaser’s Surviving Obligations or any other provisions of this Agreement that
expressly survive termination, Seller and Purchaser shall have no further
obligations or liabilities to each other hereunder, or (b) waive the
satisfaction of such condition or conditions and proceed to Closing in
accordance with and subject to the terms of this Agreement.
Section 6.4    Risk of Loss. In the event all or a portion of the Improvements
should be damaged or destroyed by fire or other casualty (excluding the hail
damage that occurred to the Improvements prior to the Effective Date) prior to
Closing such that Seller’s reasonable estimate of the cost to repair the same
exceeds $500,000.00 (any such casualty, a “Material Casualty”), Purchaser may,
at Purchaser’s sole option, elect to either:
(a)    terminate this Agreement and receive back the Deposit (including the
Extension Fee); or
(b)    close the transaction contemplated by this Agreement.
In the event of a fire or other casualty (excluding the hail damage that
occurred to the Improvements prior to the Effective Date) that is not a Material
Casualty, or if there is a Material Casualty and Purchaser elects to proceed
pursuant to Section 6.4(b), (i) Purchaser shall purchase the Property in
accordance with the terms hereof (without reduction in the Purchase Price other
than a credit for any applicable deductible in Seller’s insurance policy) and
(ii) Seller shall assign to Purchaser at Closing all insurance proceeds payable
on account of such damage (net of reasonable collection costs and costs of
repair reasonably incurred by Seller and not then reimbursed). With respect to
any Material Casualty, Purchaser shall be deemed to have elected to proceed
under Section 6.4(b) unless, within ten (10) days from written notice of such
Material Casualty, Purchaser provides Seller with written notice that Purchaser
elects to terminate this Agreement pursuant to Section 6.4(a).
Section 6.5    Condemnation. In the event that all or a material portion of the
Real Property should be condemned by right of eminent domain prior to the
Closing such that Seller’s reasonable estimate of the loss of value of the
remaining Real Property exceeds $500,000.00 (any such event, a “Material
Taking”), Purchaser may, at Purchaser’s sole option, elect either to:
(a)    terminate this Agreement and receive back the Deposit (including the
Extension Fee); or
(b)    close the transaction contemplated by this Agreement.


--------------------------------------------------------------------------------


In the event of a condemnation by right of eminent domain that is not a Material
Taking, or if there is a Material Taking and Purchaser elects to proceed under
Section 6.5(b), Purchaser shall purchase the Property in accordance with the
terms hereof (without reduction in the Purchase Price) and Seller shall assign
to Purchaser at Closing all condemnation proceeds payable as a result of such
condemnation (net of reasonable collection costs and costs of repair reasonably
incurred by Seller and not then reimbursed). With respect to any Material
Taking, Purchaser shall be deemed to have elected to proceed under Section
6.5(b) unless, within ten (10) days from written notice of such Material Taking,
Purchaser provides Seller with written notice that Purchaser elects to terminate
this Agreement pursuant to Section 6.5(a).
ARTICLE 7
Representations, Warranties and Covenants
Section 7.1    Purchaser’s Representations, Warranties and Covenants. Purchaser
hereby represents, warrants, covenants, and acknowledges to Seller as of the
date hereof and as of the Closing as follows:
(a)    Purchaser acknowledges that it is an experienced and sophisticated
purchaser of commercial real estate projects such as the Property and that,
prior to the end of the Study Period, it will have a full and complete
opportunity to conduct such investigations, examinations, inspections and
analyses of the Property as Purchaser, in its absolute discretion, may deem
appropriate. Purchaser further acknowledges that, except for Seller
Representations, Purchaser has not relied upon any statements, representations
or warranties by Seller or any agent of Seller;
(b)    Purchaser agrees that the Property shall be sold and that Purchaser shall
accept possession of the Property on the Closing Date strictly on an “AS IS,
WHERE IS” AND “WITH ALL FAULTS, LIABILITIES, AND DEFECTS, LATENT OR OTHERWISE,
KNOWN OR UNKNOWN” basis, with no right of set-off or reduction in the Purchase
Price, and that, except for the Seller Representations, such sale shall be
without representation or warranty of any kind, express or implied, including
any warranty of income potential, operating expenses, uses, merchantability or
fitness for a particular purpose, and Seller does hereby disclaim and renounce
any such representation or warranty, except for the Seller Representations.
Purchaser specifically acknowledges that, except for the Seller Representations,
Purchaser is not relying on any representations or warranties of any kind
whatsoever, express or implied, from Seller, any other Seller Party or any
broker or other agents as to any matters concerning the Property including: (1)
the value of the Property; (2) any income to be derived from the Property; (3)
the suitability of the Property for any and all activities and uses which
Purchaser may conduct thereon, including the possibilities for further
development of the Property or construction thereon; (4) the habitability,
merchantability, marketability, profitability or fitness for a particular
purpose of the Property or any improvements thereon; (5) the manner, quality,
state of repair or lack of repair on the Property or any improvements thereon;
(6) the nature, quality or condition of the Property, including with respect to
water conditions, soil, geological or geotechnical condition (including soil
expansiveness, corrosivity, or stability, or seismic, hydrological, geological
and topographical conditions and configurations, including, without limitation,
any opinions or conclusions of any soils engineer(s) retained to perform
geotechnical and/or soils studies or to oversee any soils engineering aspects of
developing the Property); (7) the compliance of or by the Seller, the Property,
or its operation with any codes, laws, rules, ordinances, regulations of any
applicable governmental authority or body; (8) the manner or quality of the
construction or materials incorporated into the Property; (9) compliance with
environmental laws or land use laws, rules, regulations, orders, codes or
requirements, including, but not limited to, the Americans with Disabilities Act
of 1990, the Federal Water Pollution Control Act, the U.S. Environmental
Protection Agency regulations at 40 CFR, Part 261, the Clean Water Act, the Safe
Drinking Water Act, the Hazardous Materials Transportation Act, the Toxic
Substance Control Act, and/or any rules or regulations


--------------------------------------------------------------------------------


promulgated under any of the foregoing (as the same may be amended from time to
time); (10) the presence or absence of radon gas, methane gas, asbestos any
other Hazardous Materials at, on, under, or adjacent to the Property; (11) the
conformity of any improvements to any plans or specifications, including,
without limitation, any plans and specifications that may have been or may be
provided to Purchaser; (12) the conformity of the Property to past, current or
future applicable zoning or building requirements; (13) deficiency of any
undershoring; (14) deficiency of any drainage; (15) the fact that all or a
portion of the Property may be located on or near an earthquake fault line or in
or near an earthquake or seismic hazard zone; (16) the existence of vested land
use, zoning or building entitlements affecting the Property; (17) water rights
or the availability of or access to water; (18) the presence or suitability of
any utilities or availability thereof; (19) the completeness or accuracy of any
information provided to Purchaser by Seller or its agents; or (20) any other
matter relating to the Property or to the development, construction, operation,
or sale of the Property. Purchaser further acknowledges and agrees that, except
for Seller’s Representations, Seller is under no duty to make any affirmative
disclosures or inquiry regarding any matter which may or may not be known to
Seller or any of the other Seller Parties, and Purchaser, for itself and for its
successors and assigns, hereby expressly waives and releases Seller and each of
the other Seller Parties from any such duty that otherwise might exist;
provided, however, the foregoing provision shall not prevent Purchaser from
relying on the Seller Representations, subject to the limitations and conditions
relating thereto set forth in this Agreement;
(c)    Except as expressly provided below in this Section 7.1(c), Purchaser, for
Purchaser and Purchaser’s successors and assigns, hereby releases Seller and the
other Seller Parties from, and irrevocably and unconditionally waives all claims
and liability against Seller and each of the other Seller Parties for or
attributable to, the following:
(i)    any and all statements or opinions heretofore or hereafter made, or
information furnished, by or on behalf of the Seller Parties to Purchaser or any
of Purchaser’s agents or representatives; and
(ii)    any and all losses, costs, claims, liabilities, expenses, demands or
obligations of any kind or nature whatsoever, whether known or unknown and
foreseen or unforeseen, attributable to the Property, whether arising or
accruing before, on or after the Closing and whether attributable to events or
circumstances which have heretofore or may hereafter occur, including all
losses, costs, claims, liabilities, expenses, demands and obligations with
respect to the structural, physical, or environmental condition of the Property
including claims or liabilities relating to the presence, discovery or removal
of any Hazardous Materials in, at, under or about the Property and any other
matters described in Section 7.1(b);
provided, however, the release and waiver set forth in this Section 7.1(c) is
not intended and shall not be construed to affect or impair any rights or
remedies that Purchaser may have against Seller as a result of a breach of any
of Seller Representations or of any covenant of Seller expressly set forth in
this Agreement, or any fraud by the Seller Parties, subject to the terms and
limitations on Seller’s liability as set forth elsewhere in this Agreement.
Purchaser acknowledges and agrees that (1) Purchaser may hereinafter discover
facts different from or in addition to those now (or as of the Closing) known to
Purchaser, (2) Purchaser’s agreement to release, acquit and discharge Seller and
the other Seller Parties as set forth herein shall remain in full force and
effect notwithstanding the existence or discovery of any such additional or
different facts, (3) Purchaser knowingly waives any rights, privileges and
benefits under any federal, state or local law which may negatively impact the
validity or enforceability of any part of the releases set forth in this
Agreement, (4) upon the completion of the Closing, Seller shall be deemed to
have satisfied all of Seller’s obligations, covenants and liabilities


--------------------------------------------------------------------------------


in this Agreement and in any documents executed by Seller in connection herewith
other than those obligations of Seller that, by the express terms of this
Agreement, survive the Closing (in which case such survival shall be subject to
the limitations set forth in this Agreement), and (5) Purchaser irrevocably
covenants never to commence or prosecute, or to collude with others to commence
or prosecute, against Seller or any other Seller Party any action or proceeding
based upon any claim covered by the foregoing release.
Purchaser understands the legal significance of the foregoing provisions and
acknowledges and agrees that the provisions of Section 7.1(b) and this Section
7.1(c) were a material factor in Sellers’ acceptance of the Purchase Price and
that Sellers are unwilling to sell the Property unless Sellers and the other
Seller Parties are expressly released as set forth in Section 7.1(b) and this
Section 7.1(c).
The releases contained in Section 7.1(b) and this Section 7.1(c) and elsewhere
in this Agreement include claims of which Purchaser is presently unaware or
which Purchaser does not presently suspect to exist, which, if known by
Purchaser, would materially affect Purchaser’s release of Seller. Purchaser
specifically waives the provisions of any law of any state, territory or
jurisdiction the import of which is as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Section 7.1(b) and this Section 7.1(c) shall survive the Closing;
(d)    The above named Purchaser is a corporation, duly formed, validly existing
and in good standing under the laws of the State of Delaware, and is qualified
in Texas as a foreign corporation. This Agreement constitutes the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms;
(e)    There are no actions, suits or proceedings pending or, to the knowledge
of Purchaser, threatened, against or affecting Purchaser which, if determined
adversely to Purchaser, would adversely affect its ability to perform its
obligations hereunder;
(f)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Purchaser, (2) to the best of Purchaser’s knowledge,
any law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Purchaser is a party or
by which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(g)    No authorization, consent, approval of any governmental authority
(including courts) is required for the execution and delivery by Purchaser of
this Agreement or the performance of its obligations hereunder;
(h)    Purchaser is either acting as a principal in this transaction or is
acting for an investor over which Purchaser has discretionary authority in
connection with the transaction contemplated hereby; and
(i)    Purchaser is not, and will not be, a Person with whom Seller is
restricted from doing business under the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, H.R. 3162, Public Law 107-56 (commonly known as the “USA Patriot Act”) and
Executive Order Number 13224 on Terrorism Financing, effective September 24,
2001 and regulations


--------------------------------------------------------------------------------


promulgated pursuant thereto (collectively, “Anti-Terrorism Laws”), including
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List.
Section 7.2    Seller’s Representations. Except as set forth in this Agreement
or any other Document, Seller warrants and represents to Purchaser as set forth
in (a) and (b) of this Section 7.2:
(a)    Representations Concerning Seller
(i)    Seller is a limited partnership duly formed, validly existing and in good
standing under the laws of the State of Delaware, and is qualified in Texas as a
foreign limited partnership. This Agreement constitutes the valid and legally
binding obligation of Seller, enforceable against Seller in accordance with its
terms;
(ii)    To the best of Seller’s knowledge, there are no actions, suits or
proceedings pending or, to the knowledge of Seller, threatened, against or
affecting Seller which, if determined adversely to Seller, would adversely
affect its ability to perform its obligations hereunder;
(iii)    Seller has full right, power and authority and is duly authorized to
enter into this Agreement, to perform each of the covenants on its part to be
performed hereunder and to execute and deliver, and to perform its obligations
under all documents required to be executed and delivered by it pursuant to this
Agreement;
(iv)    Neither the execution, delivery or performance of this Agreement nor
compliance herewith (a) conflicts or will conflict with or results or will
result in a breach of or constitutes or will constitute a default under (1) the
organizational documents of Seller, (2) to the best of Seller’s knowledge, any
law or any order, writ, injunction or decree of any court or governmental
authority, or (3) any agreement or instrument to which Seller is a party or by
which it is bound or (b) results in the creation or imposition of any lien,
charge or encumbrance upon its property pursuant to any such agreement or
instrument;
(v)    No authorization, consent, or approval of any governmental authority
(including courts) is required for the execution and delivery by Seller of this
Agreement or the performance of its obligations hereunder;
(vi)    Seller is not a “foreign person” as defined in Section 1445 of the Code;
(vii)    Seller is not, and will not be, a Person with whom Purchaser is
restricted from doing business with under the Anti-Terrorism Laws, including
persons and entities named on the Office of Foreign Asset Control Specially
Designated Nationals and Blocked Persons List; and
(viii)    Neither this Agreement nor the consummation of the transactions
contemplated hereby is subject to any first right of refusal in favor of any
other person or entity.
(b)    Representations Concerning the Property
(i)    Seller has not received any written notice from any governmental agency
that the Property fails to comply with any laws, regulations, ordinances, orders
or other requirements of any governmental agency having jurisdiction over or
affecting the Property or any part thereof, which has not been cured or waived;


--------------------------------------------------------------------------------


(ii)    (a) Seller has not received any written notice of any current or pending
litigation against the Property, and (b) to the best of Seller’s knowledge, is
any such claim threatened, which in either event, if determined adversely to
Seller, would adversely affect its ability to perform its obligations hereunder;
(iii)    To the best of Seller’s knowledge, the Property Information provided by
Seller is a true, correct, and complete set of such information in the
possession and control of Seller;
(iv)    Seller has delivered or made available to Purchaser true and complete
copies of all Contracts that are in Seller’s possession or control, and, to the
best of Seller’s knowledge, such Contracts are in full force and effect; and
(v)    The Designated Seller Representative is the person with Seller who is
most knowledgeable on the subject matter of the representations and warranties
contained herein which are qualified to the “best of Seller’s knowledge”.
Section 7.3    Seller’s Knowledge. Whenever a representation is qualified by the
phrase “to the best of Seller’s knowledge”, or by words of similar import, the
accuracy of such representation shall be based solely on the actual (as opposed
to constructive or imputed) knowledge of the Designated Seller Representative,
without independent investigation or inquiry. Purchaser acknowledges that the
Designated Seller Representative is named solely for the purpose of defining the
scope of Seller’s knowledge and not for the purpose of imposing any liability on
or creating any duties running from the Designated Seller Representative to
Purchaser and Purchaser agrees that no Designated Seller Representative shall
have any liability under this Agreement or in connection with the transactions
contemplated hereby.
Section 7.4    Notice of Breach.
(a)    To the extent that, before the expiration of the Study Period, Purchaser
obtains actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect such actual or deemed
knowledge as of the end of the Study Period.
(b)    If after the expiration of the Study Period but prior to the Closing,
Purchaser first obtains actual knowledge that any of the representations or
warranties made herein by Seller are untrue, inaccurate or incorrect in any
material respect, Purchaser shall give Seller written notice thereof within five
(5) Business Days of obtaining such actual knowledge (but, in any event, prior
to the Closing). In such event, Seller shall have the right (but not the
obligation) to attempt to cure such misrepresentation or breach and shall, at
its option, be entitled to a reasonable adjournments of the Closing (not to
exceed ninety (90) days) for the purpose of such cure. If Seller elects to
attempt to so cure but is unable to so cure any misrepresentation or breach of
warranty, then Purchaser, as its sole remedy for any and all such materially
untrue, inaccurate or incorrect representations or warranties, shall elect
either (a) to waive such misrepresentations or breaches of representations and
warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (b) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the end of the Study Period, to terminate this Agreement in its
entirety by written notice given to Seller on the Closing Date, in which event
this Agreement shall be terminated, the Deposit (including any Extension Fee)
shall be returned to Purchaser promptly following Purchaser’s compliance with
its obligations under Section 5.3(c) and, thereafter, neither party shall have
any further rights or obligations hereunder except as provided in any section
hereof that by its terms expressly provides that it survives any termination of
this Agreement.


--------------------------------------------------------------------------------


ARTICLE 8
Closing
Section 8.1    Closing Date. The Closing shall take place on the date (“Closing
Date”) that is thirty (30) days after the date of expiration of the Study
Period, or such earlier date agreed to in writing by Seller and Purchaser.
Unless the parties otherwise agree in writing, the Closing shall be conducted
through a customary escrow arrangement with the Title Company and, on or before
the Closing Date, Seller shall deliver to the Title Company the documents listed
in Sections 8.2(a)-(h) and the Purchaser shall deliver to the Title Company the
documents and funds described in Section 8.3. The other materials and documents
described in Section 8.2 shall be delivered directly from Seller to Purchaser on
or before the Closing Date.
Section 8.2    Seller’s Deliveries. At the Closing, Seller shall deliver or
cause to be delivered to Purchaser, at Seller’s sole expense, each of the
following items, each executed and acknowledged to the extent appropriate:
(a)    The Deed;
(b)    The Bill of Sale;
(c)    The Assignment and Assumption Agreement;
(d)    A non-foreign person affidavit sworn to by Seller as required by Section
1445 of the Code;
(e)    Such evidence or documents as may be reasonably required by the Title
Company relating to: (i) mechanics’ or materialmen’s liens; (ii) parties in
possession; (iii) other items that may be reasonably required for “gap”
coverage; and (iv) the status and capacity of Seller and the authority of the
Person or Persons who are executing the various documents on behalf of Seller in
connection with the sale of the Property;
(f)    A duly-executed Closing Statement; and
(g)    A duly-executed counterpart of the Lease (subject to Section 2.3).
Section 8.3    Purchaser’s Deliveries. At the Closing, Purchaser shall deliver
to Seller the following items:
(a)    Immediately available federal funds sufficient to pay the Purchase Price
(less the Deposit, and subject to apportionments and adjustments as set forth
herein) and Purchaser’s share of all escrow costs and closing expenses;
(b)    Duly executed and acknowledged originals of the Assignment and Assumption
Agreement and the Closing Statement;
(c)    A duly-executed counterpart of the Lease (subject to Section 2.3); and
(d)    Such evidence or documents as may reasonably be required by the Title
Company evidencing the status and capacity of Purchaser and the authority of the
Person or Persons who are executing the various documents on behalf of Purchaser
in connection with the purchase of the Property.


--------------------------------------------------------------------------------


Section 8.4    Costs and Prorations.
(a)    General. Real estate taxes and assessments allocable to the payment
period that includes the Closing Date, personal property taxes, if any, and all
other items of income and expense with respect to the Property shall be prorated
between Seller and Purchaser as of 12:00:01 a.m., Houston, Texas time on the
Closing Date in accordance with this Section 8.4. Except as otherwise provided
in this Section 8.4, income and expenses shall be prorated on an accrual basis.
All apportionments and prorations made hereunder shall be made based on the
number of days of ownership of the Property in the period applicable to the
apportionment, with Purchaser entitled to income and responsible for expenses
for the Closing Date. Prorations of annual payments will be made based on the
number of days of ownership in the applicable annual period.
(b)    Taxes. All real estate taxes and/or assessments assessed against the Real
Property, including, but not limited to real estate taxes and/or assessments
assessed by Montgomery County, Texas, The Woodlands Township, and the Woodlands
Road Utility District, shall be prorated between Seller and Purchaser on an
accrual basis based upon the actual current tax bill. If the most recent tax
bill received by Seller before the Closing Date is not the actual current tax
bill, then Seller and Purchaser shall initially prorate the taxes at the Closing
by applying 100% of the tax rate for the period covered by the most current
available tax bill to the latest assessed valuation, and shall reprorate the
taxes retroactively when the actual current tax bill is then available;
provided, however, in no event shall Seller be charged with or responsible for
any increase in real estate taxes resulting from the sale of the Property to
Purchaser (including a change in use of the Property) or from any improvements
made on or after the Closing. All real estate taxes accruing before the Closing
Date shall be the obligation of Seller and all such taxes accruing on and after
the Closing Date shall be the obligation of Purchaser. Any refunds of real
estate taxes made after the Closing shall first be applied to the unreimbursed
third-party costs incurred by Seller or Purchaser in obtaining the refund, and
the balance, if any, shall be paid to Seller (for the period prior to the
Closing Date) and to Purchaser (for the period commencing on and after the
Closing Date). If any proceeding to determine the assessed value of the Real
Property or the real estate taxes payable with respect to the Real Property has
been commenced before the Effective Date and shall be continuing as of the
Closing Date, Seller shall be authorized to continue to prosecute such
proceeding and shall be entitled to any abatement proceeds therefrom allocable
to any period before the Closing Date, and Purchaser agrees to cooperate as
reasonably requested with Seller and to execute any and all documents reasonably
requested by Seller in furtherance of the foregoing.
(c)    Assessment Installments. If there are special assessments pending against
the Property, Seller shall pay any installments of such special assessments that
are due and payable prior to the Closing and Purchaser shall pay all
installments of such special assessments on or after the Closing; provided,
however, Seller shall not be required to pay any installments of special
assessments that relate to projects that have not been completed as of the
Closing Date.
(d)    Utilities. Final readings and final billings for utilities will be made,
if possible, as of the Closing Date, in which event no proration shall be made
at the Closing with respect to utility bills; otherwise a proration shall be
made based upon the parties’ reasonable good faith estimate and a readjustment
made within thirty (30) days after Closing. Utility Deposits, plus any interest
on the Utility Deposits to which Seller is or will be entitled that are held by
the provider of the utilities and which are freely transferable to Purchaser,
shall at the election of Seller be assigned by Seller to Purchaser and Purchaser
shall pay Seller the full amount thereof at Closing. Seller shall retain the
right to obtain a refund of any Utility Deposits which are not required to be
assigned to Purchaser, and Purchaser will cooperate with Seller as reasonably
requested in obtaining any refund.


--------------------------------------------------------------------------------


(e)    Assigned Contracts. Prepaid charges, payments and accrued charges under
any Contracts assigned to Purchaser shall be prorated at Closing in a manner
reasonably acceptable to Seller and Purchaser.
(f)    Closing Statement. Purchaser and Seller shall cooperate to produce prior
to the Closing Date a schedule of prorations and closing costs that is as
complete and accurate as reasonably possible (the “Closing Statement”). If any
of the aforesaid prorations cannot be calculated accurately on the Closing Date,
then they shall be estimated to the extent possible as of the Closing and
calculated as soon after the Closing Date as is feasible. All adjustments to
initial estimated prorations shall be made by the parties with due diligence and
cooperation within sixty (60) days following the Closing, or such later time as
may be required to obtain necessary information for proration, by prompt cash
payment to the party yielding a net credit from such prorations from the other
party; provided, however, the provisions of this paragraph shall survive the
Closing for one (1) year and after such date neither Seller nor Purchaser shall
have any further rights or obligations under this Section 8.4.
(g)    Closing Costs. At Closing, Seller shall pay the base premium for the
Owner’s Title Insurance Policy, all title examination charges and one-half of
the Title Company’s customary escrow and closing fees. Purchaser shall pay all
costs associated with its due diligence, including the cost of appraisals,
re-certifying and/or updating the Survey, architectural, engineering, credit and
environmental reports, all title insurance premiums and costs other than the
base premium paid by Seller as provided for above, the recording fees and
one-half of the Title Company’s customary escrow and closing fees. Purchaser and
Seller shall each pay their own legal fees related to the preparation of this
Agreement and all documents required to settle the transaction contemplated
hereby. All other customary purchase and sale closing costs shall be paid by
Seller or Purchaser in accordance with the custom in the jurisdiction where the
Property is located.
Section 8.5    Possession. Possession of the Property shall be delivered to
Purchaser by Seller at the Closing, subject only to the rights of Seller under
the Lease, the rights arising under any Contracts to be assigned to Purchaser in
accordance with Section 5.5, and the Permitted Exceptions.
ARTICLE 9
Real Estate Commission
Section 9.1    Commissions. If and only if, the transaction contemplated by this
Agreement is consummated, Seller shall pay to PCR Brokerage Houston, LLC (the
“Seller Broker”) a sales commission pursuant to a separate listing agreement
between Seller and the Seller Broker and HFF, LP (the “Purchaser Broker”) a
sales commission pursuant to a separate commission agreement between Seller
Broker and the Purchaser Broker. If this transaction fails to close for any
reason, including the default of either party, no commission shall be deemed to
have been earned by or payable to either the Seller Broker or to the Purchaser
Broker. Each of the parties represents to each other that it has not retained or
used the services of a broker or agent in connection with this transaction other
than the Seller Broker and the Purchaser Broker. Each party agrees to indemnify
and hold the other harmless from any claims of any other brokers or agents for
fees or commissions arising out of this transaction attributable to a breach by
such party of its representation in the immediately preceding sentence.
ARTICLE 10
Termination and Default
Section 10.1    Purchaser’s Default. If the sale contemplated hereby is not
consummated because of a default by Purchaser in its obligation to purchase the
Property in accordance with the terms of this


--------------------------------------------------------------------------------


Agreement after Seller has performed or tendered performance of all of its
material obligations in accordance with this Agreement, then: (a) this Agreement
shall terminate; (b) the Deposit shall be paid to and retained by Seller as
liquidated damages; and (c) except for Purchaser’s Surviving Obligations or any
other provisions of this Agreement that by their terms expressly survive
termination, Seller and Purchaser shall have no further obligations to each
other. THE PARTIES HERETO ACKNOWLEDGE THAT SUBSTANTIAL DAMAGES WILL BE SUFFERED
BY SELLER IN THE EVENT THAT PURCHASER SHOULD FAIL TO PURCHASE THE PROPERTY
SUBJECT TO AND IN ACCORDING TO THE TERMS AND CONDITIONS OF THIS AGREEMENT.
PURCHASER AND SELLER ACKNOWLEDGE THAT THE DAMAGES TO SELLER IN THE EVENT OF A
BREACH OF THIS AGREEMENT BY PURCHASER WOULD BE DIFFICULT OR IMPOSSIBLE TO
DETERMINE, THAT THE AMOUNT OF THE DEPOSIT REPRESENTS THE PARTIES’ BEST AND MOST
ACCURATE ESTIMATE OF THE DAMAGES THAT WOULD BE SUFFERED BY SELLER IF THE
TRANSACTION SHOULD FAIL TO CLOSE AND THAT SUCH ESTIMATE IS REASONABLE UNDER THE
CIRCUMSTANCES EXISTING AS OF THE DATE OF THIS AGREEMENT AND UNDER THE
CIRCUMSTANCES THAT SELLER AND PURCHASER REASONABLY ANTICIPATE WOULD EXIST AT THE
TIME OF SUCH BREACH. THE PARTIES, HAVING MADE A DILIGENT ENDEAVOR TO ASCERTAIN
THE ACTUAL COMPENSATORY DAMAGES WHICH SELLER WOULD SUFFER IN THE EVENT OF
PURCHASER’S FAILURE TO PURCHASE THE PROPERTY SUBJECT TO AND IN ACCORDANCE WITH
THE TERMS AND CONDITIONS OF THIS AGREEMENT, HEREBY AGREE THAT THE REASONABLE
ESTIMATE OF SAID DAMAGES IS THE SUM EQUAL TO THE AMOUNT OF THE DEPOSIT.
THEREFORE, IN THE EVENT THAT THE SALE CONTEMPLATED HEREBY SHALL FAIL TO CLOSE
FOR ANY REASON OTHER THAN SELLER’S DEFAULT HEREUNDER OR THE FAILURE OF ANY
CONDITION PRECEDENT IN FAVOR OF PURCHASER EXPRESSLY SET FORTH IN THIS AGREEMENT,
SELLER SHALL BE ENTITLED TO AND SHALL RETAIN THE ENTIRE DEPOSIT AS LIQUIDATED
DAMAGES AND AS ITS SOLE REMEDY AT LAW OR IN EQUITY. THE AMOUNT OF THE LIQUIDATED
DAMAGES HAS BEEN ESTABLISHED BY THE PARTIES AS THE AMOUNT OF THE MONETARY
DAMAGES SELLER WILL SUFFER BASED SOLELY UPON A FAILURE BY PURCHASER TO PURCHASE
THE PROPERTY AND SELLER SHALL BE ENTITLED TO RECOVER NO OTHER DAMAGES FROM
PURCHASER BASED SOLELY UPON A FAILURE BY PURCHASER TO PURCHASE THE PROPERTY. BY
INITIALING BELOW, THE PARTIES EXPRESSLY UNDERSTAND AND AGREE TO THE FOREGOING
PROVISIONS RELATING TO LIQUIDATED DAMAGES.
This Section 10.1 is intended only to liquidate and limit Seller’s right to
damages arising due to Purchaser’s failure to purchase the Property in
accordance with the terms of this Agreement and shall not limit the obligations
of Purchaser pursuant to Sections 5.1, 5.3, 9.1, 11.8 or 11.17 of this
Agreement.
Section 10.2    Seller’s Default. If Purchaser shall have performed or tendered
performance of all of its material obligations under this Agreement, and the
sale contemplated hereby is not consummated because of a default by Seller in
its obligation to sell the Property in accordance with the terms of this
Agreement, then, Purchaser may, as its sole and exclusive remedy at law or in
equity, either : (a) terminate this Agreement by giving written notice thereof
to Seller, in which event the Deposit (and any Extension Fee) will be returned
to Purchaser and Purchaser shall be reimbursed by Seller for up to $200,000.00
of Purchaser’s out-of-pocket due diligence costs related to this transaction
and, thereafter, neither Seller nor Purchaser will have any further duties or
obligations to the other hereunder except for Purchaser’s Surviving Obligations
and any other provisions of this Agreement that expressly survive termination;
(b) waive such default and consummate the transactions contemplated hereby in
accordance with the terms of this Agreement; or (c) specifically enforce this
Agreement. Purchaser hereby irrevocably waives any other right or remedy for
such default. As a condition precedent to Purchaser exercising any right to
bring an action for specific


--------------------------------------------------------------------------------


performance as the result of Seller’s default hereunder, Purchaser must commence
such action within sixty (60) days after the occurrence of such default.
Purchaser agrees that its failure timely to commence such an action for specific
performance within such sixty (60) day period shall be deemed a waiver by it of
its right to commence such an action. Notwithstanding the foregoing, if the
remedy of specific performance is not available because of any actions of
Seller, Purchaser shall have any and all remedies available by law, including,
without limitation, filing suit for damages. The limitations herein shall not
limit the obligations of Seller pursuant to Sections 9.1 or 11.8 of this
Agreement.
Section 10.3    Breach of Representations. Seller and Purchaser agree that,
following the Closing, each shall be liable for the direct, but not
consequential or punitive, damages resulting from any breach of its
representations and warranties expressly set forth in Article 7 hereof;
provided, however, (i) the total liability of Seller for all such breaches and
any matters relating thereto shall not, in the aggregate, exceed the
Post-Closing Claim Cap; (ii) such representations and warranties are personal to
Seller and Purchaser and may not be assigned to or enforced by any other Person,
other than to an assignee of Purchaser in accordance with Section 11.3; and
(iii) the representations and warranties of Seller set forth in this Agreement
or in any document or certificate delivered by Seller in connection herewith
shall survive the Closing for a period of one hundred eighty (180) days;
provided, however, no claim with respect to such representations and warranties
of Seller shall be valid or enforceable, at law or in equity, unless written
notice containing a description of the specific nature of such claim shall have
been given by Purchaser to Seller prior to the expiration of said one hundred
eighty (180) day period and an action shall have been commenced by Purchaser
against Seller within two (2) years of Closing. Notwithstanding the foregoing,
however, if the Closing occurs, Purchaser hereby expressly waives, relinquishes
and releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Purchaser
may incur, or to rescind this Agreement and the transactions contemplated
hereby, as the result of any of Seller’s representations or warranties in this
Agreement or any document executed by Seller in connection herewith being
untrue, inaccurate or incorrect if Purchaser knew or is deemed to know that such
representation or warranty was untrue, inaccurate or incorrect at the time of
the Closing. Purchaser further agrees that, following the Closing, no claim may
or shall be made for any alleged breach of any representations or warranties
made by Seller under or relating to this Agreement unless the amount of such
claim or claims, individually or in the aggregate, exceeds Fifty Thousand
Dollars ($50,000.00) (the “Post-Closing Claim Floor”) (at which point, subject
to the above provisions, Seller shall be liable for all such damages caused
thereby relating back to the first dollar of loss). Notwithstanding anything
herein to the contrary, the Post-Closing Claim Floor and the Post-Closing Claim
Cap shall not apply to breaches attributable to the fraud or an intentional,
material misrepresentation by Seller, and in such circumstances, Purchaser shall
be entitled to all remedies available at law or equity, including, without
limitation, filing suit for Purchaser’s actual damages, but specifically
excluding any suit for consequential, special or punitive damages.
ARTICLE 11
Miscellaneous
Section 11.1    Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the transactions
contemplated herein, and it supersedes all prior discussions, understandings or
agreements between the parties. All Exhibits and Schedules attached hereto are a
part of this Agreement and are incorporated herein by reference.
Section 11.2    Binding On Successors and Assigns. Subject to Section 11.3, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.


--------------------------------------------------------------------------------


Section 11.3    Assignment by Purchaser. Without the prior written consent of
Seller, Purchaser shall not, directly or indirectly, assign this Agreement or
any of its rights hereunder. Any attempted assignment in violation hereof shall,
at the election of Seller, be of no force or effect and shall constitute a
default by Purchaser. Notwithstanding the foregoing, Purchaser may assign its
rights hereunder without the prior written consent of, but upon written notice
to, Seller to an Affiliate of Purchaser. As used herein, the term “Affiliate”
means any entity in which Purchaser controls and owns at least a five percent
(5%) beneficial ownership interest, and the term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the entity referred to, whether through ownership of
voting securities, by contract or otherwise.
Section 11.4    Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by Seller or Purchaser of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.
Section 11.5    Governing Law.
(a)    This Agreement shall be construed and the rights and obligations of
Seller and Purchaser hereunder determined in accordance with the internal laws
of the State of Texas without regard to the principles of choice of law or
conflicts of law.
(b)    In recognition of the benefits of having any disputes with respect to
this Agreement resolved by an experienced and expert person, Seller and
Purchaser hereby agree that any suit, action, or proceeding, whether claim or
counterclaim, brought or instituted by any party hereto on or with respect to
this Agreement or which in any way relates, directly or indirectly, to this
Agreement or any event, transaction, or occurrence arising out of or in any way
connected with this Agreement or the Property, or the dealings of the parties
with respect thereto, shall be tried only by a court and not by a jury. EACH
PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.
Section 11.6    Counterparts. This Agreement may be executed in any number of
counterparts and it shall be sufficient that the signature of each party appear
on one or more such counterparts. All counterparts shall collectively constitute
a single agreement.
Section 11.7    Notices. All notices or other communications required or
provided to be sent by either party shall, to be effective, be in writing and
shall be sent by: (i) by United States Postal Service, certified mail, return
receipt requested, (ii) by any nationally known overnight delivery service for
next day delivery, (iii) delivered in person, or (iv) by e-mail properly
addressed. All notices shall be deemed to have been given upon receipt. All
notices shall be addressed to the parties at the addresses below:
To Seller:            Lex-Gen Woodlands, L.P.
8800 Technology Forest Place
The Woodlands, Texas 77381
Attn: Jim Tessmer
E-mail:


--------------------------------------------------------------------------------




With a copy to:         Andrews Kurth LLP
600 Travis, Suite 4200
Houston, Texas 77002
Attention: Chris Boehler
Jonny Heins
E-mail:


And with a copy to:            NAI Partners
1900 West Loop South, Suite 500
Houston, Texas 77027
Attention: Dan Boyles
Jon Silberman    
Email:
Email:
                
To Purchaser:            c/o Trammell Crow Company
2800 Post Oak Blvd., Suite 2300
Houston, Texas 77056
Attention: Brandon Houston
E-mail:


and:                 c/o Trammell Crow Company
2800 Post Oak Blvd., Suite 2300
Houston, Texas 77056
Attention: W. Aaron Thielhorn
E-mail:


With a copy to:         Jackson Walker L.L.P.
1401 McKinney, Suite 1900
Houston, Texas 77010
Attention: Alfred M. Meyerson
Lewis S. Kasner
Email:
    
Any address or name specified above may be changed by notice given to the
addressee by the other party in accordance with this Section 11.7. The inability
to deliver notice because of a changed address of which no notice was given as
provided above, or because of rejection or other refusal to accept any notice,
shall be deemed to be the receipt of the notice as of the date of such inability
to deliver or rejection or refusal to accept. Any notice to be given by any
party hereto may be given by the counsel for such party.
Section 11.8    Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by one party against the other party with respect to the
interpretation or enforcement of this Agreement, the prevailing party shall be
entitled to recover reasonable costs and expenses including reasonable
attorneys’ fees and expenses, whether at the investigative, pretrial, trial or
appellate level.
Section 11.9    Time Periods. Any reference in this Agreement to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years, as applicable. In the


--------------------------------------------------------------------------------


event the time for performance of any obligation hereunder expires on a day that
is not a Business Day, the time for performance shall be extended to the next
Business Day.
Section 11.10    Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by both Seller and
Purchaser.
Section 11.11    Further Instruments. Each party, promptly upon the request of
the other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of this
Agreement and which are consistent with the provisions of this Agreement.
Section 11.12    Descriptive Headings; Word Meaning. The descriptive headings of
the paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement. Words such as “herein”, “hereinafter”, “hereof” and “hereunder” when
used in reference to this Agreement, refer to this Agreement as a whole and not
merely to a subdivision in which such words appear, unless the context otherwise
requires. The singular shall include the plural and the masculine gender shall
include the feminine and neuter, and vice versa, unless the context otherwise
requires. The word “including” shall not be restrictive and shall be interpreted
as if followed by the words “without limitation.”
Section 11.13    Time of the Essence. Subject to Section 11.7 hereof, time is of
the essence of this Agreement and all covenants and deadlines hereunder. Without
limiting the foregoing, Purchaser and Seller hereby confirm their intention and
agreement that time shall be of the essence of each and every provision of this
Agreement, notwithstanding any subsequent modification or extension of any date
or time period that is provided for under this Agreement. The agreement of
Purchaser and Seller that time is of the essence of each and every provision of
this Agreement shall not be waived or modified by any conduct of the parties,
and the agreement of Purchaser and Seller that time is of the essence of each
and every provision of this Agreement may only be modified or waived by the
express written agreement of Purchaser and Seller that time shall not be of the
essence with respect to a particular date or time period, or any modification or
extension thereof, which is provided under this Agreement.
Section 11.14    Section 1031 Exchange. In the event that Purchaser elects to
purchase the Property as part of a like kind exchange pursuant to Section 1031
of the Code (including, without limitation, a Section 1031 exchange involving
tenancy in common interests), Seller agrees to cooperate as reasonably requested
with Purchaser in connection therewith and to execute and deliver all documents
which reasonably may be required to effectuate such exchange as a qualified
transaction pursuant to Section 1031 of the Code; provided, however, (a) the
Closing shall not be delayed; (b) Seller incurs no additional cost or liability
in connection with the like-kind exchange; (c) Purchaser pays all costs
associated with the like-kind exchange; (d) Seller is not obligated to take
title to any other property; (e) Purchaser’s obligations under this Agreement
are not in any way conditioned upon its ability to accomplish any like-kind
exchange and in no event shall any actual or proposed like-kind exchange limit
or affect Purchaser’s obligations or liabilities under this Agreement; and (f)
Purchaser shall be solely responsible for, and shall indemnify, defend and hold
the Seller harmless for, from, and against all liabilities, costs and expenses
relating to any actual or proposed like-kind exchange. The indemnification
provision set forth above shall survive the Closing or termination of this
Agreement.
Section 11.15    Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that both Purchaser and Seller have
contributed substantially and materially to the preparation of this Agreement.


--------------------------------------------------------------------------------


Section 11.16    Limitations on Liability. Notwithstanding anything to the
contrary in this Agreement, and subject to any additional limitations on
Seller’s liability set forth elsewhere in this Agreement: (a) Purchaser’s
recourse against Seller under this Agreement or any agreement, document,
certificate or instrument delivered by Seller hereunder, or under any law, rule
or regulation relating to the Property, shall be limited to Seller’s interest in
the Property (or, following the Closing, to the net proceeds of the sale of the
Property actually received by Seller); and (b) in no event shall any of the
Seller Parties have any personal liability hereunder or otherwise. The
acceptance of the Deed shall constitute full performance of all of Seller’s
obligations hereunder other than those obligations of Seller, if any, that by
the express terms hereof are to survive the Closing.
Section 11.17    Severability. The parties hereto intend and believe that each
provision in this Agreement comports with all applicable local, state and
federal laws and judicial decisions. If, however, any provision in this
Agreement is found by a court of law to be in violation of any applicable local,
state, or federal law, statute, ordinance, administrative or judicial decision,
or public policy, or if in any other respect such a court declares any such
provision to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that, consistent with and with a
view towards preserving the economic and legal arrangements among the parties
hereto as expressed in this Agreement, such provision shall be given force and
effect to the fullest possible extent, and that the remainder of this Agreement
shall be construed as if such illegal, invalid, unlawful, void, or unenforceable
provision were not contained herein, and that the rights, obligations, and
interests of the parties under the remainder of this Agreement shall continue in
full force and effect.
Section 11.18     No Recording. The provisions hereof shall not constitute a
lien on the Property. Neither Purchaser nor its agents or representatives shall
record or file this Agreement or any notice or memorandum hereof in any public
records; provided, however, this provision shall not prohibit Purchaser from
filing a copy of this Agreement with any court in which Purchaser brings an
action for specific performance in accordance with Section 10.2. If Purchaser
breaches the foregoing provision, this Agreement shall, at Seller’s election,
terminate, and Seller shall retain the Deposit in accordance with Section 10.1.
Purchaser hereby irrevocably appoints Seller as its true and lawful
attorney-in-fact, coupled with an interest, for the purpose of executing and
recording such documents and performing such other acts as may be necessary to
terminate any recording or filing of this Agreement in violation of this
provision.
Section 11.19    No Implied Agreement. Neither Seller nor Purchaser shall have
any obligations in connection with the transaction contemplated by this
Agreement unless both Seller and Purchaser, each acting in its sole discretion,
elects to execute and deliver this Agreement to the other party. No
correspondence, course of dealing or submission of drafts or final versions of
this Agreement between Seller and Purchaser shall be deemed to create any
binding obligations in connection with the transaction contemplated hereby, and
no contract or obligation on the part of Seller or Purchaser shall arise unless
and until this Agreement is fully executed by both Seller and Purchaser. Once
executed and delivered by Seller and Purchaser, this Agreement shall be binding
upon them notwithstanding the failure of Escrow Agent or any broker or other
Person to execute this Agreement.
Section 11.21    Electronically Transmitted Signatures. Signatures to this
Agreement electronically submitted shall be valid and effective to bind the
party so signing. Each party agrees to promptly deliver an executed original of
this Agreement (and any amendment hereto) with its actual signature to the other
party, but a failure to do so shall not affect the enforceability of this
Agreement (or any amendment hereto), it being expressly agreed that each party
to this Agreement shall be bound by its own electronically submitted signature
and shall accept the electronically submitted signature of the other party to
this Agreement.


--------------------------------------------------------------------------------


Section 11.22    Press Releases. Any release to the public of information with
respect to the matters set forth in this Agreement will be made only in the form
approved by Purchaser and Seller and their respective counsel; provided,
however, Seller shall have the right to release such information to the public
to the extent required by applicable law (e.g., disclosures required to comply
with securities laws). The provisions of this Section 11.22 shall survive the
Closing or earlier termination of this Agreement.
IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this Agreement as
of the dates below.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership


By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner



By:    _______________________________________
Name: ____________________________________
Title:_____________________________________
Date:_____________________________________




PURCHASER:


TC HOUSTON OFFICE DEVELOPMENT, INC.,
a Delaware corporation
By: _____________________________________
Name: ___________________________________
Title:_____________________________________
Date:_____________________________________




--------------------------------------------------------------------------------




RECEIPT BY THE ESCROW AGENT
This Agreement, fully executed by both Seller and Purchaser, has been received
by the Escrow Agent this ____ day of ____________, 201____ and by execution
hereof, Escrow Agent hereby covenants and agrees to be bound by the terms of
this Agreement that are applicable to it.
ESCROW AGENT
FIDELITY NATIONAL TITLE AGENCY, INC.
By:                         
Name:                     
Title:                         






--------------------------------------------------------------------------------




EXHIBIT A
Description of the Land
[Metes and Bounds]




--------------------------------------------------------------------------------




EXHIBIT B
Property Information
1.
Most recent Property tax assessments and tax bills.

2.
A current title report, including complete and legible copies of all documents
(whether or not recorded) which are referenced therein as title exceptions.

3.
The most recent ALTA (and all other more recent) surveys of the Property.

4.
All soils reports covering any of the Property.

5.
All plans and specifications for Property improvements.

6.
All current insurance policies, together with a written summary of insurance
coverage and premiums by policy type.

7.
All certificates of occupancy.

8.
All contractor, vendor, manufacturer and other warranties with respect to the
Property to be conveyed.

9.
All equipment leases and service and vendor contracts (including amendments and
side letter agreements relating thereto).

10.
All environmental (hazardous substances), engineering, physical inspection,
marketing and feasibility studies, assessments and reports.

11.
A written summary of all pending or threatened litigation, insurance claims and
notices of legal violations, together with the pertinent notices, demands,
pleadings and other documents.

12.
All reports, assessments or studies regarding actions required to bring the
Property into compliance with the Americans with Disabilities Act or any similar
state statute or local ordinance or code.

13.
A schedule of special assessment districts or assessment amounts, if any.

14.
A schedule of any brokerage commissions due in connection with any leases or
other agreements pertaining to the Property, excluding any of the foregoing
pertaining to the sale of the Property.

15.
The Contracts.







--------------------------------------------------------------------------------




EXHIBIT C
Form of Deed
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED
THE STATE OF TEXAS        §
§    KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF MONTGOMERY    §
THAT LEX-GEN WOODLANDS, L.P., a Delaware limited partnership (“Grantor”), whose
mailing address is [[________________________________________________]], for and
in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other good
and valuable consideration paid in cash to Grantor by the Grantee herein named,
has GRANTED, BARGAINED, SOLD and CONVEYED, and by these: presents does GRANT,
BARGAIN, SELL and CONVEY unto [[_________________________________]], a
[[________________________]] (“Grantee”), whose mailing address is
[[_______________________________]], that certain real property situated in the
County of Montgomery, Texas, more particularly described on Exhibit A attached
hereto and made a part hereof for all purposes (the “Land”) together with
(i) any and all improvements located thereon, (ii) any and all appurtenances
belonging or appertaining thereto; (iii) any and all appurtenant easements or
rights of way affecting said real property and any of Grantor’s rights to use
same; (iv) any and all rights of ingress and egress to and from said real
property and any of Grantor’s rights to use same; (v) all minerals, oil, gas,
and other hydrocarbon substances thereon, (vi) any and all utility rights,
capacities and reservations, credits for development fees, tap fees, impact fees
and other such fees, owned by Grantor relating or attributable to the Land and
improvements thereon; and (vii) all right, title and interest of Grantor, if
any, in and to (a) any and all roads, streets, alleys and ways (open or
proposed) affecting, crossing, fronting or bounding said real property,
including any awards made or to be made relating thereto including, without
limitation, any unpaid awards or damages payable by reason of damages thereto or
by reason of a widening of or changing of the grade with respect to same,
(b) any and all strips, gores or pieces of property abutting, bounding or which
are adjacent or contiguous to said real property (whether owned or claimed by
deed, limitations or otherwise), (c) any and all air rights relating to said
real property and (d) any and all reversionary interests in and to said real
property (the Land together with any and all of the related improvements,
appurtenances, rights and interests referenced in items (i) through (vii) above
are herein collectively referred to as the “Property”). Notwithstanding anything
contained herein to the contrary, however, with respect to the rights and
interests described in clauses (ii) through (vii) directly above, Grantor is
hereby only granting, selling and conveying any of Grantor’s right, title and
interest in and to same without warranty (whether statutory, express or
implied), including, without limitation, the warranties in §5.023 of the Texas
Property Code (or its successor).
TO HAVE AND TO HOLD the Property together with all and singular the rights and
appurtenances thereto and in any wise belonging unto the said Grantee, its legal
representatives, successors and assigns, forever; and Grantor does hereby bind
itself, its legal representatives and successors, to Warrant and Forever Defend
all and singular the Property, unto the said Grantee, its legal representatives,
successors and assigns,




--------------------------------------------------------------------------------




against every person whomsoever, lawfully claiming or to claim the same, or any
part thereof by, through or under Grantor, but not otherwise.
This conveyance is made and delivered subject to those matters of title set
forth on Exhibit B attached hereto and incorporated herein by reference, but
only to the extent the same, in fact, do exist and are applicable to the
Property.
Grantee, by its acceptance hereof, assumes liability for the payment of all ad
valorem taxes and assessments for the Property for the calendar year of the date
of this Special Warranty Deed and for all subsequent years.
[Signature Page Follows]










IN WITNESS WHEREOF, Grantor has executed this Special Warranty Deed on the
______ day of _________________, 201__.
GRANTOR:


LEX-GEN WOODLANDS, L.P., a Delaware limited partnership


By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner





By:    _______________________________________
Name: ____________________________________
Title:_____________________________________


STATE OF TEXAS    §
§
COUNTY OF MONTGOMERY    §
This instrument was acknowledged before me on ___________, 201____, by
_____________________, __________________________ of Lex-Gen Woodlands GP, LLC,
a Delaware limited liability company, sole general partner of Lex-Gen Woodlands,
L.P., a Delaware limited partnership, on behalf of said limited partnership.




--------------------------------------------------------------------------------




    
Notary Public in and for the
State of _____________________
MAILING ADDRESS OF GRANTEE:
                    
                    
                    
Attn:                    
AFTER RECORDING RETURN TO:
                    
                    
                    
Attn:                    






--------------------------------------------------------------------------------




EXHIBIT D
FORM OF BILL OF SALE AND GENERAL ASSIGNMENT


KNOW ALL PEOPLE BY THESE PRESENTS, that LEX-GEN WOODLANDS, L.P., with an address
at 8800 Technology Forest Place, The Woodlands, Texas 77381 (“Seller”), for and
in consideration of the sum of Ten and No/100 Dollars ($10.00) lawful money of
the United States, and other good and valuable consideration to Seller in hand
paid, at or before the delivery of these presents, by [[ _____________
_______________]] whose post office address is [[_____________________________]]
(“Purchaser”), the receipt and sufficiency of which is hereby acknowledged, has
bargained and sold, and by these presents does grant, bargain, sell, convey, set
over, transfer, assign and deliver unto the Purchaser, its successors and
assigns, the following:
(a)All of Seller’s right, title and interest in and to all fixtures, equipment
and articles of personal property attached to or located on and used by Seller
in connection with the operation of the parcel of land described in Exhibit A
attached hereto (the “Land”) and the buildings and improvements erected thereon
(collectively, the “Premises”), as more particularly identified in Exhibit B
attached hereto (the “Personalty”);
(b)All of Seller’s right, title and interest in and to all furniture, equipment,
machinery, generators, inventories, supplies, signs and other tangible personal
property, if any, owned by Seller and installed, located or situated on or used
in connection with the operation of the Premises, subject to depletions,
replacements and additions in the ordinary course of business, but excluding all
(i) materials relating to Seller’s marketing efforts for the sale of the
Property, including communications with other potential purchasers, (ii)
projections and other internal memoranda or materials, (iii) appraisals,
budgets, Seller’s strategic plans for the Property, internal analyses (including
Seller’s analyses with respect to its leasing of space in the Property),
computer software, and submissions relating to Seller’s obtaining of internal
authorizations, (iv) attorney and accountant work product, and all other
materials subject to any legal privilege in favor of Seller and (v) furniture,
trade fixtures, cubicles/work stations, computers and scientific equipment
located in or situated on and used in connection with the business operations of
Seller and/or its affiliates at the Property; and
(c)All intangible assets relating to the Premises, including all of Seller’s
right, title and interest, if any, in all (i) unexpired warranties and
guaranties relating to the Premises and/or the Personalty (it being agreed that
nothing in this Section (c) shall be construed to affect Seller’s rights under
such warranties and guaranties with respect to periods prior to the date
hereof), (ii) all licenses, permits and approvals relating to the Premises,
(iii) all contract rights relating to the Premises, and (iv) all plans and
specifications relating to the Premises, in each case to the extent that Seller
may legally transfer the same.
To have and to hold the same unto Purchaser, its successors and assigns forever.
This Bill of Sale and General Assignment is made without any warranties, express
or implied, except for those representations and warranties, if any, expressly
set forth in the Agreement, all of which are subject to the limitations set
forth in the Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Bill of Sale and General Assignment has been duly
signed and sealed by the Seller as of the _____ day of ___________, 201__.
SELLER:
LEX-GEN WOODLANDS, L.P., a Delaware limited partnership


By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner





By:    _______________________________________
Name: ____________________________________
Title:_____________________________________








--------------------------------------------------------------------------------




EXHIBIT A
(to Bill of Sale and General Assignment)
Property Description






--------------------------------------------------------------------------------




EXHIBIT B
(to Bill of Sale and General Assignment)
The Personalty






--------------------------------------------------------------------------------




EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is executed as of
[[________________, 201__]] by and between LEX-GEN WOODLANDS, L.P. (“Assignor”),
and [[_____________________________]] (“Assignee”).
Background:
Assignor has this day conveyed to the Assignee the property located in The
Woodlands, Montgomery County, Texas, more particularly described in Exhibit A
hereto (the “Premises”) and, in connection with the conveyance of the Premises,
Assignor and Assignee intend that Assignor’s right, title, interests, powers,
and privileges in and under all matters stated herein be assigned and
transferred to Assignee.
Agreement:
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.    Contracts. Assignor hereby transfers and assigns to Assignee any and all
right, title and interest which Assignor may have in the contracts, if any,
listed in Exhibit B attached hereto and made a part hereof (collectively, the
“Contracts”). By executing this Assignment, Assignee hereby accepts and agrees
to perform all of the terms, covenants and conditions of the Contracts on the
part of Assignor therein required to be performed, from and after the date
hereof, but not prior thereto. Assignor agrees to indemnify, defend and hold
Assignee harmless with respect to all liabilities and obligations of Assignor
under the Contracts arising or accruing prior to the date hereof. Assignee
hereby assumes all liabilities and obligations of Assignor under the Contracts
arising or accruing from and after the date hereof and agrees to indemnify,
defend and hold Assignor harmless with respect thereto.
2.    Successors and Assigns. This Assignment shall inure to the benefit of, and
be binding upon, the successors, executors, administrators, legal
representatives and assigns of the parties hereto.
3.    Governing Law. This Agreement shall be construed under and enforced in
accordance with the laws of the State of Texas.
4.    No Representations. This assignment is made without any representation or
warranty, express or implied, except for those representations and warranties,
if any, expressly set forth in that Real Estate Purchase and Sale Agreement
between Assignor and [[_____________________________]] dated as of
[[_____________, 201__]] (the “Agreement”), all of which are subject to the
limitations set forth in the Agreement.
IN WITNESS WHEREOF, this Assignment has been duly signed and sealed by the
parties as of the date set forth above.
ASSIGNOR:




--------------------------------------------------------------------------------




LEX-GEN WOODLANDS, L.P., a Delaware limited partnership


By:
Lex-Gen Woodlands GP, LLC, a Delaware limited liability company, its sole
general partner





By:    _______________________________________
Name: ____________________________________
Title:_____________________________________


ASSIGNEE:
[[____________________________________]],
a [[____________________________________]]
By: _______________________________________
Name: ____________________________________
Title:_____________________________________






--------------------------------------------------------------------------------




EXHIBIT A
(to Assignment and Assumption Agreement)
Property Description






--------------------------------------------------------------------------------




EXHIBIT B
Assigned Contracts
(to Assignment and Assumption Agreement)
[List any Contracts assigned to Purchaser in accordance with Section 5.5]






--------------------------------------------------------------------------------




EXHIBIT F-1
GENERAL TERMS OF THE LONG TERM LEASE AGREEMENT
Long Term
Leased Premises:
All of the third (3rd) floor, consisting of 36,000 rentable square feet, of
    Building Four (the “Long Term Leased Premises”).

Term:
A period commencing on the Closing Date, and expiring five (5) years following
the Closing Date.

Rent:
$23.25 (NNN) per rentable square foot of the Long Term Leased Premises, with
annual increases of $0.50 per square foot.

Security:
Seller shall have the right to continue to use the lobby of Building Four for
security.

As-Is:
Tenant will accept the Long Term Leased Premises in “as-is” condition.

Parking,
Renewal and
Signage Rights: To be discussed in connection with lease negotiations.






--------------------------------------------------------------------------------




EXHIBIT F-2
GENERAL TERMS OF THE SHORT TERM LEASE AGREEMENT
Short Term
Leased Premises:
All of the third (3rd) floor, consisting of 36,000 rentable square feet, of
        Building Four (the “Short Term Leased Premises”).

Term:
A period commencing on the Closing Date, and expiring nine (9) months following
the Closing Date; provided, however, Seller shall have the right to terminate
the Short Term Lease upon not less than thirty (30) days’ prior written notice
to Seller.

Rent:
$23.25 (NNN) per rentable square foot of the Short Term Leased Premises.

Security:
Seller shall have the right to continue to use the lobby of Building Four for
security.

As-Is:
Tenant will accept the Short Term Leased Premises in “as-is” condition.

Parking and
Signage Rights: To be discussed in connection with lease negotiations.






--------------------------------------------------------------------------------




EXHIBIT G
FORM OF COMMERCIAL LEASE
[See attached]






--------------------------------------------------------------------------------




[g1a02.jpg]




--------------------------------------------------------------------------------




[g2.jpg]




--------------------------------------------------------------------------------




[g3.jpg]




--------------------------------------------------------------------------------




[g4.jpg]




--------------------------------------------------------------------------------




[g5.jpg]




--------------------------------------------------------------------------------




[g6.jpg]




--------------------------------------------------------------------------------




[g7.jpg]




--------------------------------------------------------------------------------




[g8.jpg]




--------------------------------------------------------------------------------




[g9.jpg]




--------------------------------------------------------------------------------




[g10.jpg]




--------------------------------------------------------------------------------




[g11.jpg]




--------------------------------------------------------------------------------




[g12.jpg]




--------------------------------------------------------------------------------




[g13.jpg]




--------------------------------------------------------------------------------




[g14.jpg]




--------------------------------------------------------------------------------




[g15.jpg]




--------------------------------------------------------------------------------




[g16.jpg]




--------------------------------------------------------------------------------




[g17.jpg]




--------------------------------------------------------------------------------




[g18.jpg]




